DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	101 Rejections
	
With respect to applicant’s argument that the claims are not directed to abstract idea.  The examiner respectfully disagrees.  Independent claims 1 and 15 recites limitations of “parsing out text”, “mapping the parsed text”, “filtering including filtering concepts..”, “assigning a semantic category”, “grouping the imaging exam”, “determining other imaging exam”, “determine imaging exams from a same semantic category as relevant to the imaging exams”, “identifying imaging exams”, “computing”, and as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “a non-transitory storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor”, “a non-transitory storage medium”, language, in the context of this claim encompasses the user manually performing the steps. This process can be a mental process, as a person can perform to parsing, mapping, assigning, grouping, determining, determine that is nothing more than a If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 15 recite an abstract idea.

Claims 1, 15 recites additional elements “retrieving a report..”, “automatically deriving a categorization..”, “displaying on an imaging timeline…”, “displaying including display the imaging timeline with multiple layers, each layer displaying the imaging displaying the imaging exams that belong to the same semantic group and each layer including a timeline” and claim 15 recites two more additional elements, “dynamically computing..” and “returning..concepts”, are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving, generating, determining, merging and displaying the segments of data for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a 
	The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. This judicial exception is not integrated into a practical application. In particular, the claim only recites other additional element “processor”, “using non-transitory computer-readable medium” to perform parsing, mapping, assigning, grouping, determining, identifying. The processor and non-transitory computer-readable medium in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of parsing, mapping, assigning, grouping, determining, identifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible.

	The dependent claims depend on the independent claims and they are likewise rejected.




	

	103 rejections
With respect to new limitation “determine imaging exams from a same semantic category as relevant to the imaging exam;” and “the displaying including display the imaging timeline with multiple layers, each laver displaying the imaging exams that belong to the same semantic group and each layer including a timeline” as recited in independent claims 1, 15, new art Linthicum is cited.

With respect to applicant’s argument 24 and 26, that Hafey does not teach “wherein the displaying includes: displaying a first layer above a second layer; wherein the first layer and the second layer each are displayed with a timeline”; the examiner respectfully disagrees.  Hafey teaches in fig. 2-6; col. 4, lines 45-55; col. 5, lines 15-35 teaches that first layer and second layer are next to each other and share a common timeline 11/20.

For added limitation “determine imaging exams from a same semantic category as relevant to the imaging exam; the displaying including display the imaging timeline with multiple layers, each layer displaying the imaging exams that belong to the same semantic group and each laver including a timeline”, new art Linthicum is cited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-15, 19, 21-26 are rejected under 35 U.S.C. 101 because of the following reasons: 

Step 1: Claims 1 and 15 recites parsing out text from a retrieved imaging report and then categorizing the text in different categories, assigning weights to the category and grouping the categories of imaging exams, determine imaging exams from a same semantic category as relevant to the imaging exams; and displaying the imaging exams with multiple layers with timeline. Therefore, the claims are directed to a process which is statutory category of invention.
Step 2A-Prong One: Independent claims 1 and 15 recites limitations of “parsing out text”, “mapping the parsed text”, “filtering including filtering concepts..”, “assigning a semantic category”, “grouping the imaging exam”, “determining other imaging exam”, “determine imaging exams from a same semantic category as relevant to the imaging exams”, “identifying imaging exams”, “computing”, and as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “a non-transitory storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor”, “a non-transitory storage medium”, language, in the context of this claim encompasses the user manually performing the steps. 
The limitation “parsing out text from report”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
Similarly, the limitation “mapping the parsed text to an ontology”, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “a non-transitory storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example “mapping” in this claim encompasses the user manually mapping the text to an ontology.  Thus, the limitation is an abstract idea.
Moreover, the limitation, “filtering including filtering concepts” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “a non-transitory storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example “filtering” in this claim encompasses the user manually filtering the concepts in mind. Thus, the limitation is an abstract idea.
Likewise, the limitation “assigning a semantic category to the imaging exam” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “a non-transitory storage medium” 
Also, the limitation “grouping the imaging exam with other imaging exams based on the semantic category”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “a non-transitory storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, “grouping imaging exams” in this claim encompasses the user manually grouping the imaging exams. Thus, the limitation is an abstract idea.
Moreover, the limitation “determining other imaging exams” and “identifying imaging exams from the same semantic category”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “a non-transitory storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” and “identifying” in the claim encompasses the user manually determining and identifying similar imaging exams. Thus, the limitation is an abstract idea.
Also, the limitation “determining imaging exams from a semantic category as relevant to the imaging exams”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
Finally, the limitation “computing..”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “a non-transitory storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, “computing” in the claim encompasses the user manually computing in mind. Thus, the limitation is an abstract idea.  This process can be a mental process, as a person can perform to parsing, mapping, assigning, grouping, determining, determine that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 15 recite an abstract idea.

	Step 2A-prong Two: 

	The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. This judicial exception is not integrated into a practical application. In particular, the claim only recites other additional element “processor”, “using non-transitory computer-readable medium” to perform parsing, mapping, assigning, grouping, determining, identifying. The processor and non-transitory computer-readable medium in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of parsing, mapping, assigning, grouping, determining, identifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B:  If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1 and 15 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1, therefore, claim 3 recites the same abstract idea of “mental process”, normalizing the text header under the human mind. The claim recites limitations of “wherein the text includes text headers, the method further comprising: normalizing the parsed text headers with respect to a pre-determined set of text headers”, which is an abstract idea because it only defines normalizing a text header, and therefore, does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1, therefore, claim 5 recites the same abstract idea of “mental process”. The claim recites 

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1, therefore, claim 6 recites the same abstract idea of “mental process”. The claim recites limitations of, “wherein automatically deriving the categorization scheme further comprises: statically determining the categorization scheme by placing imaging exams into predefined categories of the categorization scheme’ which Is an abstract idea of dynamically computing and returning similar concepts which does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 6 and claim 6 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 7 recites the same abstract idea of “mental process’, “inputting concept” and return a Boolean response is extra solution activity. The claim recites limitations of, “wherein the returning semantically similar concepts comprises: In response to an input concept, providing concepts that return a Boolean response "yes’”, which is an abstract idea of inputting concepts and returning “yes” which does not amount to significantly more than the abstract idea



Claim 9 is dependent on claim 6 and claim 6 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 9 recites the same abstract idea of “mental process”.  The claim recites limitations of “wherein the creating groups of similar concepts comprises: assigning al feast one weight to of least one concept of the extracted ontology concepts based on a reliably of a data source of the concept”, which is an abstract idea of assigning weight based on reliability which does not amount to significantly more than the abstract idea.

Claim 10 is dependent on claim 6 and claim 6 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 10 recites the same abstract idea of “mental process”. The claim recites limitations of “wherein the creating groups of similar concepts comprises: assigning at least one weight to at least one concept of the extracted ontology concepts based on a degree of specificity of a concept in the ontology’, which is an abstract idea of assigning weight based on specificity, and therefore, does not amount to significantly more than the abstract idea.

Claim 11 is dependent on claim 6 and claim 6 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 11 recites the same abstract idea of “mental process”. The claim recites limitations of, “wherein the creating groups of similar concepts cornprises a combination of assigning a weight to each group of similar concepts, wherein the weight is proportional to frequencies of member concepts of the group: assigning the weight to the concept based on a reliability of a data source of the concept; and assigning the weigh to the concept based on a degree of specificity of the concept in the ontology’, which is an abstract idea of assigning weight based on frequencies, reliability and specificity and therefore, does not amount to significantly more than the abstract idea.

Claim 12 is dependent on claim 1 and includes all the limitations of claim 1, therefore, claim 12 recites the same abstract idea of “mental process’.  The claim recites the limitation of, “wherein the assigning the semantic category to the imaging exam comprises: associating list of ontology concepts with each semantic category; and matching a concept against the list of ontology concepts of the semantic category”, which is an abstract idea of assigning a list to a ontology and matching concept against a list of ontology and therefore, does not amount to significantly more than the abstract idea.

Claim 13 is dependent on claim 1 and includes all the limitations of claim 1, therefore, claim 13 recites the same abstract idea of “mental process”. The claim recites 

Claim 14 is dependent on claim 1 and includes all the limitations of claim 1, therefore, claim 14 recites the same abstract idea of “mental process’. The claim limitation recites, “wherein the assigning the semantic category to the imaging exam comprises: determining the semantic category for a concept; aggregating the concepts, wherein the aggregating comprises determining that list of concepts belong to the semantic category, in at least one of the following situations: a majority of the concepts on the list are associated with the semantic category; and all of the concepts on the list are associated with the semantic category’, which is an abstract idea of determining, aggregating, based on a condition and does not amount to significantly more than the abstract idea.

Claim 17 is dependent on claim 15 and includes all the limitations of claim 15, therefore, claim 17 recites the same abstract idea of “mental process’. The claim limitation recites “wherein the processor executes the executable program to cause the 

Claim 19 is dependent on claim 15 and includes all the limitations of claim 15, therefore, claim 19 recites the same abstract idea of “mental process”. The claims recites the limitations of “wherein the creating groups of similar concepts comprises one or more of assigning weight to each group, wherein the weights proportional to frequencies of member concepts of the group; assigning the weight to the concept based on reliability of a data source: and assigning the weight to the concept based on a degree of specificity of the concept in the ontology”, which is an abstract idea of assigning weight based on frequencies, reliability and specificity and therefore, does not amount to significantly more than the abstract idea.

Claim 21 is dependent on claim 6 and claim 6 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 21 recites the same abstract idea of “mental process”, returning a value based on condition under human mind. The claim recites the limitation of “wherein the returning semantically similar concepts comprises: in response of an input concept, providing concepts that return a numerical value exceeding a semantic similarity threshold’, which is an abstract idea of assigning a 

Claim 22 is dependent on claim 6 and claim 6 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 22 recites the same abstract idea of “mental process”, assigning a weight based on the position under human mind. The claim recites the limitation of “wherein the creating groups of similar conceits comprises: assigning at least one weight to at least one concept of the extracted ontology concepts based on & positioning of the at least one concept within the ontology, wherein the positioning refers to a generality of the at least one concept relative to the other concepts’, which is an abstract idea of assigning a value based on a position, and therefore, does not amount to significantly more than the abstract idea.

Claim 23 is dependent on claim 6 and claim 6 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 23 recites the same abstract idea of claim 1 “mental process”, The claim recites the limitation of “wherein the displaying includes: displaying a first layer above a second layer; wherein the first layer and the second layer each are displayed with a timeline”, which is an insignificant extra solution activity, and therefore, does not amount to significantly more than the abstract idea.

Claim 24 is dependent on claim on claim 1 and includes all the limitations of claim 1, therefore, claim 23 recites the same abstract idea of claim 1 “mental process”, The claim recites the limitation of “wherein the displaying includes: displaying a first 

Claim 25 is dependent on claim on claim 15 and includes all the limitations of claim 15, therefore, claim 25 recites the same abstract idea of claim 15 “mental process”, The claim recites the limitation of “wherein the displaying includes: displaying a first layer above a second layer; wherein the first layer and the second layer each are displayed with a timeline”, which is an insignificant extra solution activity, and therefore, does not amount to significantly more than the abstract idea.

Claim 26 is dependent on claim on claim 15 and includes all the limitations of claim 15, therefore, claim 26 recites the same abstract idea of claim 15 “mental process”, The claim recites the limitation of “wherein the displaying includes: displaying a first layer next to a second layer; wherein the first layer and the second layer each are displayed with a common timeline”, which is an insignificant extra solution activity, and therefore, does not amount to significantly more than the abstract idea.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1,5, 6, 12, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEVARAKONDA et al. (US 2015/0356270) and in view of Linthicum et al. (US 2010/0138231).

With respect to claim 1, DEVARAKONDA teaches a method, comprising; retrieving a report for an exam (fig. 1, [0022, a list of a patient's most important medical problems. Having started with the medical concepts identified in clinician’s clinical notes 302]; examiner’s note: the EMR is the reports and they are retrieved to generating groupings of EMR); 
parsing out text from the report (fig. 1, [0015, a candidate generation module 304 extracts candidate medical concepts from the EMR 302, including both the unstructured and structured data]; examiner’s note: extracting the concepts from the EMR is parsing out text); 
mapping the parsed text to an ontology ([0015, candidate generation module 304 extracts candidate medical concepts from the EMR 302, including both the unstructured and structured data, to map such data to a candidate list of standardized medical concepts from an EMR. In order to perform such mapping, a medical ontology such as the Unified Medical Language System (UMLS) is applied to the structured and unstructured data in the electronic medical record]; [0018]; examiner’s note: the parsed (extracted from report) text is mapped to an ontology of medical concepts); 
automatically deriving a categorization scheme from ontology concepts extracted from the report for the exam ([0020, a grouping module 310 that can wherein the categorization scheme comprises a set of categories ([0020, 0025]); examiners note: the medical problems/medical disorders are the categories]), each category in the set of categories corresponding to a unique concept from the ontology ([0020, 0025]; examiner’s note: each category is unique concept; [0015, a candidate generation module 304 extracts candidate medical concepts from the EMR 302, including both the unstructured and structured data, to map such data to a candidate list of standardized medical concepts from an EMR. In order to perform such mapping, a medical ontology such as the Unified Medical Language System (UMLS) is applied to the structured and unstructured data in the electronic medical record], [0016]; examiner’s note: each concept is mapped to the medical ontology), wherein the categorization scheme is automatically derived by filtering out a concept from the extracted ontology concepts (fig. 2, [0030, if the final combined feature score for candidate medical problem classified by a standardized medical concept is below a threshold, that candidate medical problem will be removed from the group of probable standardized medical concepts in item 410]; examiner’s the filtering including filtering out a concept only when the concept has a weight that is lower than weights of other concepts of the extracted ontology concepts ([0015, 0018]; examiner’s note: the medical concept is mapped to a medical ontology of terms; [0030, a standardized medical concept is below a threshold, that candidate medical problem will be removed from the group of probable standardized medical concepts in item 410], [0033, "weak," feature score can be removed through the iteration process by repeating the generation 404]; [0034], [0038, identify medical problem concepts as ones of the standardized medical concepts that have a combined feature score above a threshold]; examiner’s note: each concept has a score and if the score is less than a threshold, the concept is removed and only the higher score concepts remain, so, the concepts which are filtered have lower score than other concepts); 
assigning a semantic category to the exam using the ontology concepts and the categorization scheme ([0025, such candidate medical problems classified by such standardized medical concepts relate to terms within the electronic medical record that correspond to (generically or specifically) a medical disorder or medical disorder category]; [0015, 0016]; examiner’s note: each medical problems are categories with a medical disorder category and each category name is unique and they are mapped to a medical concept ontology as described in paragraphs [0015, 0018]); 
grouping the exam with other exams based on the assigned semantic category ([0030, if the final combined feature score for candidate medical problem classified by a standardized medical concept is below a threshold, that candidate 
determining cither exams relevant to the exam, wherein determining Includes identifying exams from the same semantic category as the exam (fig. 1, 2, [0020, problem list can be further narrowed by grouping such problems together under a broader problem class]; [0025]; examiner’s note: other matching exams are also grouped together). 
DEVARAKONDA does not explicitly teach imaging exams, determine imaging exams from a same semantic category as relevant to the imaging exam; and displaying on an imaging timeline, the imaging exam and the relevant other imaging exams belonging to the same semantic category as the imaging exam, wherein displaying includes depicting configurable details of the relevant other imaging exams and the semantic category, the displaying including display the imaging timeline with multiple layers, each laver displaying the imaging exams that belong to the same semantic group and each laver including a timeline. 
However, Linthicum teaches imaging exams ([0069], fig. 8; examiner’ note: the imaging exams are displayed);
determine imaging exams from a same semantic category as relevant to the imaging exam (fig. 8; [0075, 047]; examiner’s note: the semantic categories are the cardiology and radiology exams and they are categorized according to that category); 
and displaying on an imaging timeline, the imaging exam and the relevant other imaging exams belonging to the same semantic category as the imaging exam (fig. 8; [0075, 047]; examiner’s note: the semantic categories are the cardiology and radiology exams and they are categorized according to that category and they are displayed in the timeline as described in [0075]), wherein displaying includes depicting configurable details of the relevant other imaging exams and the semantic category (fig. 8, [0069], [0075]; examiner’s note: the display includes timeline of semantic categories and imaging exams, the timeline is the details of imaging exam);
the displaying including display the imaging timeline with multiple layers, each laver displaying the imaging exams that belong to the same semantic group and each layer including a timeline (fig. 8; [0020, 0128, 0131]; examiner’s note: the right window has multiple layers such as ECG is in top layer with timeline, MR brain is in another layer with different timeline and they have different semantic group such as cardiology and radiology).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKONDA’s invention which gives the medical staff to include Linthicum which teaches different layers of timeline.  DEVARAKONDA, Linthicum are in the same field of invention because both of them teach providing exam reports to a user. One would have been motivated to make this modification because it provides predictable results to have a display with multiple layer with multiple timeline for patient’s data to browse patient’s data in an organized way and find the data faster.

wherein automatically deriving the categorization scheme further comprises: statically determining the categorization scheme by placing imaging exams into predefined categories of the categorization scheme (fig. 2, [0024, mapping one or more tokens to medical concepts in the UMLS dictionary using matches between the tokens and the dictionary entries (i.e. CUIs in UMLS) along with the text parse and parts of speech taken into account, and then adding additional information so that each recognized concept includes a semantic type (e.g. "finding" or "disease")], [0026, mapping to the candidate medical problems classified by standardized medical concepts]; examiner’s note: the parsed text is mapped to a predefined category such as disease; Linthicum teaches imaging exams in fig. 8). 

With respect to claim 8, DEVARAKONDA, Linthicum in combination teach the method of claim 1, DEVARAKONDA further teaches wherein automatically deriving the categorization scheme further comprises; 
dynamically computing the categorization scheme (fig. 1,2, 3, [0015, 0025]; examiner’s note: the categorization is done automatically which is dynamically computing), wherein the dynamically computing comprises returning semantically similar concepts ([0015, The CUI's are standardized terms that provide the agreed or proper semantic terminology to identify a medical problem which otherwise might be identified by many different terms. The CUI's are standardized terms that provide the agreed or proper semantic terminology to identify a medical problem which otherwise and creating groups of similar concepts ([0020, The methods herein may also include a grouping module 310 that can automatically group the highest ranking candidate medical problems based on a known medical problem classification hierarchy]; examiner’s note: the concepts with the higher scores are grouped together and they are similar to each other). 

With respect to claim 12, DEVARAKONDA, Linthicum in combination teach in combination teach the method of claim 1, DEVARAKONDA further teaches wherein the assigning the semantic category to the imaging exam comprises: associating a list of ontology concepts with each semantic category ([0004], [0015, a candidate generation module 304 extracts candidate medical concepts from the EMR 302, including both the unstructured and structured data, to map such data to a candidate list of standardized medical concepts from an EMR. In order to perform such mapping, a medical ontology such as the Unified Medical Language System (UMLS) is applied to the structured and unstructured data in the electronic medical record]; examiner's note: each concept is mapped to a ontological concept; [0020, Many problems will be closely related or fall under a broader category of problem classification]; [0025, standardized medical concepts relate to terms within the electronic medical record that correspond to (generically or specifically) a medical disorder or medical disorder category]; examiner’s matching a concept against the list of ontology concepts of the semantic category ([0015, 0018, 0020]; examiner’s note: each concept is mapped to a category of concepts and they are semantically related). 

With respect to claim 14, DEVARAKONDA, Linthicum in combination leach in combination teach the method of claim 1. DEVARAKONDA further teaches wherein the assigning the semantic category to the imaging exam comprises: determining the semantic category for a concept ([0020, Many problems will be closely related or fall under a broader category of problem classification]; [0025, standardized medical concepts relate to terms within the electronic medical record that correspond to (generically or specifically) a medical disorder or medical disorder category]; examiner’s note: each concept is in the ontological concept because concepts are mapped to a ontology and ontology concepts are mapped to a category such as medical disorder category); 
aggregating the concepts, wherein the aggregating comprises determining that a list of concepts belong to the semantic category ([0030, a standardized medical concept is below a threshold, that candidate medical problem will be removed from the group of probable standardized medical concepts in item 410]; [0031]; examiner’s note: the related concepts are groups together which is aggregating the concepts and the group contains concepts from the same category, the group is the in at least one of the following situations; a majority of the concepts on the list are associated with the semantic category, and all of the concepts on the list are associated with the semantic category ([0030, In item 410, the lower scoring/weighted standardized medical concepts are filtered out to allow only the highest-scoring (or highest-ranking) candidate medical problems]; examiner’s note: only highest ranked concepts are in the group and therefore, all the concepts in the group are associated with the semantic category. Moreover, the concepts are filtered repeatedly at some points the group will have majority of the concepts that are related to the category. However, the claim mention at least one of the situations, therefore, only one condition needs to meet to teach the limitation). 

With respect to claim 21, DEVARAKONDA, Linthicum in combination teach in combination teach the method of claim 8, DEVARAKONDA further teaches wherein the returning semantically similar concepts comprises: in response to an input concept, providing concepts that return a numerical value exceeding a semantic similarity threshold ([0021, systems include the ability to iteratively improve the problem list by starting the next iteration with the output of the], [0018, the candidate medical problems are reduced to a final list of the highest ranking medical problems by applying a threshold, which can also be determined by machine learning], [0030]; examiner’s note: the concepts with high rank are returned and the high rank concepts remain the group). 


However, Linthicum teaches wherein the displaying includes: displaying a first layer above a second layer (fig. 8; [0021]; examiner’s note: the cardiology is displayed above radiology layer); wherein the first layer and the second layer each are displayed with a timeline (fig. 8; [0021]; examiner’s note: the cardiology is displayed above radiology layer and each has its own timeline).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKONDA’s invention which gives the medical staff to include Linthicum which teaches different layers of timeline.  DEVARAKONDA, Linthicum are in the same field of invention because both of them teach providing exam reports to a user. One would have been motivated to make this modification because it provides predictable results to have a display with multiple layer with multiple timeline for patient’s data to browse patient’s data in an organized way and find the data faster.

Claim 25 is rejected on the same basis of rejection of claim 23.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over DEVARAKONDA et al. (US 2015/0356270) and in view of Linthicum et al. (US 2010/0138231) and in view of Mengle et al. (US 9,378,276).


However, Mengle teaches wherein the text includes text headers (col. 13, lines: 30-40; [normalization module 150 may rename all potential navigation filter headings that match a regular expression to a predefined heading text (e.g., renaming any heading that matches the regular expression "(Featured|Top)?(Brands?|Designers?)" to the normalized navigation filter heading "Brands").], examiner's note; the text includes headers), the method further comprising: normalizing the parsed text headers with respect to a predetermined set of text headers (col. 13, lines: 30-40; [normalization module 150 may rename all potential navigation filter headings that match a regular expression to a predefined heading text (e.g., renaming any heading that matches the regular expression "(FeaturediTop)?(Brands?|Designers?)" to the normalized navigation filter heading "Brands").], examiner’s note; the headers are normalized by matching it to the predetermined headers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKGNDA’s invention which gives the medical staff to manage reports to include Linthicum which teaches a timeline of an imaging exams to include Mengle which teaches normalizing text headers. DEVARAKONDA, Linthicum and Mengle are in the same field of invention because all of them teach providing exam reports to a user. One would have been motivated to make this modification because it .

 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over DEVARAKONDA et al. (US 2015/0356270) and in view of Linthicum et al. (US 2010/0138231) and in view of Akula et al. (US 2016/0055329). 

With respect to claim 7, DEVARAKONDA, Linthicum in combination in combination teach the method of claim 8, DEVARAKONDA teaches wherein the returning semantically similar concepts comprise: in response to an input concept ([0025- 0030]; examiner’s note: the concepts are inputted into the filtering system). 
DEVARAKONDA, Linthicum in combination do not explicitly teach providing concepts that return a Boolean response "yes". 
However, Akula teaches providing concepts that return a Boolean response "yes" ([0085, the verification module 212 returns a Boolean-type response (e.g., a Yes/No or True/False or 0/1) value to indicate whether the trace is a valid human trace]; examiner’s note: the system outputs yes or no response to a verification image). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKONDA's invention which gives the medical staff to manage reports to include Linthicum which teaches which teaches a timeline of an imaging exams to include Akuka which also teaches response a yes value. DEVARAKONDA, and Linthicum and Akula all are in the same field of invention . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEVARAKONDA et al. (US 2015/0356270) and in view of Linthicum et al. (US 2010/0138231) and in view of Ossikine (US 2015/0026184). 

With respect to claim 8, DEVARAKONDA, Linthicum, in combination teach in combination teach the method of claim 6, DEVARAKONDA further teaches wherein the creating groups of similar concepts ([0025-0030]; examiner’s note: each semantic concept is grouped with other similar concepts). 
DEVARAKONDA, Linthicum in combination do not explicitly teach comprises: assigning a weight to each group, wherein the weight is proportional to frequencies of member concepts of the group. 
However, Ossikine teaches assigning a weight to each group, wherein the weight is proportional to frequencies of member concepts of the group ([0060, The documents in question are parsed and their words are counted (Step 312) and those words' scores are used to assign the documents' final category score (Step 314)], [0097, 0102], [examiner’s note: each document contains group of words and each word’s score contribute to the documents final score. The document is the group itself because it contains group of words]; [0072, the Tier-2 difficulty of a document can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKGNDA’s invention which gives the medical staff to manage reports to include Linthicum which teaches which teaches a timeline of an imaging exams to include Ossikine which teaches assigning a weight to groups based on the frequency of concepts in the group. DEVARAKONDA, and Linthicum and Ossikine all are in the same field of invention because all of them teach data categorization. One would have been motivated to make this modification because it provides predictable results assign weights to groups of concepts to retrieve the concepts from the high score groups to acutely map the concepts to the patients data, to diagnose patients data properly. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEVARAKONDA et al, (US 2015/0356270) and in view of Linthicum et al. (US 2010/0138231) and in view of Ka et al. (US 2007/0038820). 

With respect to claim 9, DEVARAKONDA, Linthicum In combination in combination teach the method of claim 6, DEVARAKONDA further teaches assigning at least one weight to at least one concept of the extracted ontology concepts ([0004, 
However, Ka teaches based on a reliability of a data source of the concept ([0082, Products with data originating from more reliable data sources will have higher data source scores applied]; [0040, Another data quality input may be based on the reliability of the source of data for an item]; examiner’s note: the product (concept) is weighted based on the reliability of a data source). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKONDA's invention which gives the medical staff to manage reports to include Linthicum which teaches a timeline of an imaging exams to include Ka teaches assigning weights to concepts based on reliability of the source. 
DEVARAKONDA, Linthicum and Ka are in the same field of invention because all of them teach weighting concepts. One would have been motivated to make this modification because it provides predictable results to weight the concepts based on the reliability of the source to give more importance to the data which are reliable to have a robust medical system which will help the patient to have a better treatment plan. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEVARAKONDA et al. (US 2015/0356270) and in view of Linthicum et al. (US 2010/0138231) and in view of Sigurbjornsson et al. (US 2011/0066618). 

wherein the creating groups of similar concepts comprises: assigning at least one weight to at least one concept of the extracted ontology concepts ([0004, weight the medical problem concepts based on the feature values according to a weighting function (using the computerized device)]; examiner’s note: the concepts are given a weight). DEVARAKONDA and Linthicum do not explicitly teach based on a degree of specificity of a concept in the ontology. 
However, Sigurbjornsson teaches based on a degree of specificity of a concept in the ontology ([0046, a relationship indicative of semantic specificity between and/or among the plurality of terms may be represented by associating a respective weighting factor with individual terms of the query]; [0059]; examiner’s note: the system weights a terms by specificity of the terms and ontology is taught by DEVARAKONDA in paragraph [0015, a medical ontology]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKONDA's invention which gives the medical staff to manage reports to include Linthicum which teaches which teaches a timeline of an imaging exams to include Sigurbjornsson which teaches assigning weights to terms based on specificity of the term. DEVARAKONDA and Linthicum, and Sigurbjornsson are in the same field of invention because all of them teach assigning weights to terms. One would have been motivated to make this modification because it provides predictable results to weight the medical terms accurately to create a treatment plan for the patient more efficiently and accurately.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEVARAKONDA et al. (US 2015/0356270) and in view of Linthicum et al. (US 2010/0138231) and in view of Ossikine (US 2015/0026184) and in view of Ka et al (US 2007/0038620) and in view of Sigurbjornsson et al. (US 2011/0066618). 

With respect to claim 11, DEVARAKONDA, Linthicum in combination teach DEVARAKONDA further teaches wherein the creating groups of similar concepts ([0025-0030]; examiner’s note: each semantic concept is grouped with other similar concepts).
DEVARAKONDA, Linthicum do not in combination explicitly teach wherein the creating groups of similar concepts comprises a combination of: assigning a weight to each group, wherein the weight is proportional to frequencies of member concepts of the group; assigning the weight to the concept based on a reliability of a data source of the concept; and assigning the weight to the concept based on a degree of specificity of the concept in the ontology. 
However, Ossikine teaches assigning a weight to each group of similar concept (similar concept is taught by DEVARAKONDA, [0025-0030], [0060, 0072]; examiner’s note: each document which contains words are given a weight), wherein the weight is proportional to frequencies of member concepts of the group ([0060, The documents in question are parsed and their words are counted (Step 312) and those words’ scores are used to assign the documents' final category score (Step 314)], [0097, 0102], examiner’s note: each document contains group of words and each word's 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKONDA's invention which gives the medical staff to manage reports to include Linthicum which teaches which teaches a timeline of an Imaging exams to include Ossikine which teaches assigning a weight to groups based on the frequency of concepts in the group. DEVARAKONDA, and Linthicum and Ossikine all are in the same field of invention because all of them teach data categorization. One would have been motivated to make this modification because it provides predictable results assign weights to groups of concepts to retrieve the concepts from the high score groups to acutely map the concepts to the patients data, to diagnose patients data properly. 
DEVARAKONDA, and Linthicum and Ossikine do not explicitly teach assigning the weight to the concept based on a reliability of a data source of the concept; and assigning the weight to the concept based on a degree of specificity of the concept in the ontology. 
However, Ka teaches based on a reliability of a data source of the concept ([0082, Products with data originating from more reliable data sources will have higher 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKONDA’s invention which gives the medical staff to manage reports to include Linthicum which teaches which teaches a timeline of an imaging exams to include Ossikine which teaches assigning a weight to groups based on the frequency of concepts in the group to include Ka which teaches assigning weights to concepts based on reliability of the source. DEVARAKONDA, Linthicum and Ossikine and Ka are in the same field of invention because all of them teach weighting concepts. One would have been motivated to make this modification because it provides predictable results to weight the concepts based on the reliability of the source to give more importance to the data which are reliable to have a robust medical system which will help the patient to have a better treatment plan. 
DEVARAKONDA, Linthicum and Ossikine and Ka in combination do not explicitly teach assigning the weight to the concept based on a degree of specificity of the concept in the ontology. 
However, Sigurbjornsson teaches based on a degree of specificity of a concept In the ontology ([0046, a relationship indicative of semantic specificity between and/or among the plurality of terms may be represented by associating a respective weighting factor with individual terms of the query]; [0059]; examiner’s note: the system weights a terms by specificity of the terms and ontology is taught by DEVARAKONDA in paragraph [0015, a medical ontology]). 
. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEVARAKONDA et al. (US 2015/0356270) and in view of Linthicum et al. (US 2010/0138231) and in view of Kowalski et al. (US 2011/0295788). 

With respect to claim 13, DEVARAKONDA, Linthicum in combination teach the method of claim 1, wherein the assigning the semantic category to the imaging exam further comprises: DEVARAKONDA further teaches maintaining a list of representative ontology concepts for each semantic category ([0016, Such standardized medical concepts are established, defined, cataloged, and maintained  within an ontology or dictionary (or similar structured storage) by one or more medical standards organizations]; [0015, More specifically, a candidate generation module 304 form the input concept to one of the representative concepts for the semantic category ([0020, 0021,0022]; examiner’s note: the medical concepts such as disorders is a representative concept from the medical ontology). 
DEVARAKONDA, Linthicum do not in combination teach applying a logic rule to restrain an iterative traversal of concepts; if the input concept traverses the ontology according to the logic, rule. 
applying a logic role to restrain an Iterative traversal of concepts ([0087, if we are looking for CIs that are "components of" a given Cl and as we are traversing the relationship tree we encounter a "isjocatedjn" relationship we can check our normalization rules and determine that "isjocatedjn" is not a normalized equivalent of "is_component_of." Therefore, we can stop the traversal in the direction of the "isjocatedjn" relationship and continue (if required) with other relationships in the tree]; examiner's note: the traversal is stopped if the relationship does not match, matching the relationship for a traversal is a logic rule and stopping the traversal is restraining the traversal, the system goes to another relationship, so the traversal is iterative also shown in fig. 9); and If the input concept traverses the ontology according to the logic rule (fig. 9; [0087, if we are looking for CIs that are "components of" a given Cl and as we are traversing the relationship tree we encounter a "isjocatedjn" relationship we can check our normalization rules and determine that "isjocatedjn" is not a normalized equivalent of "is_component_of." Therefore, we can stop the traversal in the direction of the "isjocatedjn" relationship and continue (if required) with other relationships in the tree]; examiner’s note: the traversal is stopped if the relationship does not match, matching the relationship for a traversal is a logic rule and stopping the traversal is restraining the traversal, the system goes to another relationship, so the traversal is iterative also shown in fig. 9]; ontology is taught by DEVARAKONDA examiner's note: the traversal is performed according to the relationship rule such as only components which has “is located in” relationship is traversed; Kowalski is cited only to teach the traversal rule and determining a semantic 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKONDA’s invention which gives the medical staff to manage reports to include Linthicum which teaches which teaches a timeline of an imaging exams to include to include Kowalski which teaches a traversal rule to prevent any unauthorized traversal. DEVARAKONDA, Linthicum, and Kowalski are in the same field of invention because all of them teach data structure. One would have been motivated to make this modification because it provides predictable results to categorizing concepts only with other similar concepts for an efficient system. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEVARAKONDA et al. (US 2015/0356270) and in view of Linthicum et al. (US 2010/0138231) and in view of Chen et al. (US 2010/0030552). 

With respect to claim 22, DEVARAKONDA, Hafey, Linthicum in combination teach the method of claim 8, DEVARAKONDA further teaches wherein the creating groups of similar concepts comprises; assigning at least one weight to at least one concept of the extracted ontology concepts based on a positioning of the at least one concept within the ontology ([0018, for a candidate medical problem appearing in a certain section of an EMR a numerical score may be generated to reflect presence of the problem in that section. For example, different scores can be given based on terms appearing in different locations such as chief complaint, past medical 
DEVARAKONDA, Linthicum in combination do not explicitly teach wherein the positioning refers to a generality of the at least one concept relative to the other concepts. However, Chen teaches wherein the positioning refers to a generality of the at least one concept relative to the other concepts ([0034, The lower the weight, the more general the class, the higher the weight, the more specific is the class. The relationship analyzer 214 derives relationships between different domains and between words in different domains]; [0054, Users generally make an effort not to use general words while tagging content so that others can easily find]; examiners note: most general words are determined and lower weight is given to general term). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKONDA’s invention which gives the medical staff to manage reports to include Linthicum which teaches which teaches a timeline of an imaging exams to include Chen which teaches determining general concepts. DEVARAKONDA, Linthicum, Chen are in the same field of invention because all of them teach weighting concepts. One would have been motivated to make this . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEVARAKONDA et al, (US 2015/0356270} and in view of Linthicum et al. (US 2010/0138231)  and in view of Rowley et al. (US 2008/0126297).

With respect to claim 15, DEVARAKONDA teaches system, comprising: a nontransitory computer readable storage medium storing an executable program (fig. 4, 5; examinees note: the memory and processor): and a processor executing the executable program to cause the processor to (fig. 4, 5; examiner’s note: the memory and processor): retrieve a report for an exam (fig, 1, [0022, a list of a patient's most important medical problems. Having started with the medical concepts identified in clinician's clinical notes 302]; examiner’s note: the EMR is the reports and they are retrieved to generating groupings of EMR), parse out text from the report (fig. 1, [0015, a candidate generation module 304 extracts candidate medical concepts from the EMR 302, including both the unstructured and structured data]; examiner’s note: extracting the concepts from the EMR is parsing out text); 
map the parsed text to an ontology ([0015, candidate generation module 304 extracts candidate medical concepts from the EMR 302, including both the unstructured and structured data, to map such data to a candidate list of standardized medical concepts from an EMR. In order to perform such mapping, a medical ontology such as the Unified Medical Language System (UMLS) is applied to the structured and 
automatically derive a categorization scheme from ontology concepts extracted from the report for the exam ([0020, a grouping module 310 that can automatically group the highest ranking candidate medical problems based on a known medical problem classification hierarchy. Many problems will be closely related or fall under a broader category of problem classification, and the problem list can be further narrowed by grouping such problems together under a broader problem class]; [0025, such candidate medical problems classified by such standardized medical concepts relate to terms within the electronic medical record that correspond to (generically or specifically) a medical disorder or medical disorder category]; examiner’s note: the concepts are categorized/classified in different areas such as medical problems/disorders etc.), wherein the categorization scheme comprises a set of categories ([0020, 0025]); examiners note: the medical problems/medical disorders are the categories), each category in the set of categories corresponding to a unique concept from the ontology ([0020, 0025]; examiner’s note: each category is unique concept; [0015, a candidate generation module 304 extracts candidate medical concepts from the EMR 302, including both the unstructured and structured data, to Application/Control Number: map such data to a candidate list of standardized medical concepts from an EMR. In order to perform such mapping, a medical ontology such as the Unified Medical Language System (UMLS) is applied to the structured and unstructured data in the electronic medical record], [0016]; examiner’s note: each concept is mapped to a ontology), and further comprising dynamically computing the categorization scheme ([fig. 1,2, 3, [0015, 0025]; examiner’s note: the categorization is done automatically which is dynamically computing), wherein the dynamically computing comprises returning semantically similar concepts ([0015, The CUI's are standardized terms that provide the agreed or proper semantic terminology to identify a medical problem which otherwise might be identified by many different terms. The CUI's are standardized terms that provide the agreed or proper semantic terminology to identify a medical problem which otherwise might be identified by many different terms]; [0017, Relationship identification includes two features; first, latent semantic analysis (LSA) can be used to identify a relationship]; fig. 2,3; element 402; examiner’s note: the concepts are mapped to other semantically similar concepts and they are returned because the concepts are then given a weight) and creating groups of similar concepts by repeatedly filtering out a concept from the extracted ontology concepts (fig. 2, [0030, if the final combined feature score for candidate medical problem classified by a standardized medical concept is below a threshold, that candidate medical problem will be removed from the group of probable standardized medical concepts in item 410]; examiner’s note: removing the concepts is filtering out the concepts; [0015]; examiner’s note: each concept is mapped to a ontology; fig. 2, [0032, performed in item 412, provide the ability to iteratively improve the problem list by starting the next iteration with the output of the previous iteration as the medical problem concepts (and the methods herein iterate until no changes or until certain level of problem list scores are obtained)]; examiner’s note: the repeat iteration process keeps filtering concepts until a threshold is reached), the filtered out concept having a weight that Is lower than weights of other concepts of the extracted ontology concepts ([0015, 0018]; examiner’s note: the medical concept is mapped to a medical ontology of terms; [0030, a standardized medical concept is below a threshold, that candidate medical problem will be removed from the group of probable standardized medical concepts in item 410], [0033, "weak," feature score can be removed through the iteration process by repeating the generation 404]: [0034], [0038, identify medical problem concepts as ones of the standardized medical concepts that have a combined feature score above a threshold]; examiner’s note: each concept has a score and if the score is less than a threshold, the concept is removed and only the higher score concepts remain, so, the concepts which are filtered have lower score than other concepts), assign a semantic category to the exam using the ontology concepts and the categorization scheme ([0025, such candidate medical problems classified by such standardized medical concepts relate to terms within the electronic medical record that correspond to (generically or specifically) a medical disorder or medical disorder category]; [0015, 0018]; examiner’s note: each medical problems are categories with a medical disorder category and each category name is unique and they are mapped to a medical concept ontology as described in paragraphs [0015, 0016]); group the imaging exams with other exams based on the assigned semantic category ([0030, if the final combined feature score for candidate medical problem classified by a standardized medical concept is below a threshold, that candidate medical problem will be removed from the group of probable standardized medical concepts in item 410]; figs, 1,2, 3; examiner’s note: the classified concept that are classified under a medical concept into a category which is described in [0025] is then grouped together by a threshold score); 
determine other imaging exams relevant to the exam (fig. 1,2, [0020, problem list can be further narrowed by grouping such problems together under a broader problem class]; [0025]; examiner’s note: other matching exams are also grouped together), and 
DEVARAKONDA does not explicitly teach imaging exams, until no more than a threshold number of concepts remain; display, on an imaging timeline, the imaging exam and the relevant other imaging exams belonging to the same semantic category as the imaging exam, wherein displaying includes depicting configurable details of the relevant other imaging exams and the semantic category. 
However, Linthicum teaches imaging exams ([0069], fig. 8; examiner’ note: the imaging exams are displayed), displaying on an imaging timeline (fig. 8; [0075, 047]; examiner’s note: the semantic categories are the cardiology and radiology exams and they are categorized according to that category and they are displayed in the timeline as described in [0075]), the imaging exam and the relevant other Imaging exams belonging to the same semantic category as the imaging exam (fig. 8; [0075, 047]; examiner’s note: the semantic categories are the cardiology and radiology exams and they are categorized according to that category), wherein displaying includes depicting configurable details of the relevant other imaging exams and the semantic category (fig. 8; [0020, 0128, 0131]; examiner’s note: the right window has multiple layers such as ECG is in top layer with timeline, MR brain is in another layer with different timeline and they have different semantic group such as cardiology and radiology). 

However, Rowley teaches until no more than a threshold number of concepts remain ([0030, If the search terms are related by a conjunction, then the size of the candidate list may diminish with each evaluated search term until a minimum number or threshold level of candidate entries in the candidate list remain. Once the threshold level is reached, then the individual search terms are no longer applied to the candidate list. Instead the remaining search terms are applied to each of the remaining entries in the candidate list to obtain a final candidate list. The threshold level may be any number of entries remaining in the candidate list. The threshold level may be a predetermined number of entries or may be determined by any algorithm. For example, a threshold level may be ten entries that remain in the candidate list]; examiner’s note: the searching (filtering) is only performed until there is a threshold number of candidate list remain; moreover, DEVARAKONDA teaches filtering). 
. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEVARAKONDA et al. (US 2015/0356270) and in view of Linthicum et al. (US 2010/0138231) and in and in view of Rowley et al. (US 2008/0126297) view of Ossikine (US 2015/0026184) and in view of Ka et al. (US 2007/0038620) and in view of Sigurbjornsson et al. (US 2011/0066618). 

With respect to claim 19, DEVARAKONDA, Linthicum and Rowley in combination teach the system of claim 15, 
DEVARAKONDA further teaches wherein the creating groups of similar concepts ([0025-0030]; examiner’s note: each semantic concept is grouped with other similar concepts) but does not explicitly teach comprises: assigning a weight to each group, wherein the weight is proportional to frequencies of member concepts of the group. 

However, Ossikine teaches assigning a weight to each group of similar concept (similar concept is taught by DEVARAKONDA, [0025-0030]), wherein the weight is proportional to frequencies of member concepts of the group ([0080, The documents in question are parsed and their words are counted (Step 312) and those words’ scores are used to assign the documents’ final category score (Step 314)], [0097, 0102], examiner’s note: each document contains group of words and each word’s score contribute to the documents final score. The document is the group itself because it contains group of words; [0072, the Tier-2 difficulty of a document can be defined to be proportional to the frequency of occurrence of words of high Tier-2 difficulty words contained in the document. In short, the Tier-2 difficulty of the document is high if it contains difficult words]; examiner’s note: the documents difficult score is high if the words difficulty is high in that document). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKONDA’s invention which gives the medical staff to manage reports to include Linthicum which teaches which teaches a timeline of an imaging exams to include Rowley which teaches filtering concepts until it reaches a threshold. Ossikine which teaches assigning a weight to groups based on the frequency 
DEVARAKONDA, Linthicum, Rowley and Ossikine do not explicitly teach assigning the weight to the concept based on a reliability of a data source of the concept; and assigning the weight to the concept based on a degree of specificity of the concept in the ontology. 
However, Ka teaches based on a reliability of a data source of the concept ([0082, Products with data originating from more reliable data sources will have higher data source scores applied]; [0040, Another data quality input may be based on the reliability of the source of data for an item]; examiner’s note: the product (concept) is weighted based on the reliability of a data source). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKONDA's invention which gives the medical staff to manage reports to include Linthicum which teaches which teaches a timeline of an imaging exams to include Rowley which teaches filtering concepts until a threshold it reached to include Ossikine which teaches assigning a weight to groups based on the frequency of concepts in the group to include Ka which teaches assigning weights to concepts based on reliability of the source.  DEVARAKONDA, Linthicum, Rowley, Ossikine and Ka are in the same field of invention because all of them teach weighting 
However, Sigurbjornsson teaches based on a degree of specificity of a concept in the ontology ([0046, a relationship indicative of semantic specificity between and/or among the plurality of terms may be represented by associating a respective weighting factor with individual terms of the query]; [0059]; examiner’s note: the system weights a terms by specificity of the terms and ontology is taught by DEVARAKONDA in paragraph [0015, a medical ontology]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKONDA's invention which gives the medical staff to manage reports to include Linthicum which teaches which teaches a timeline of an imaging exams to include Rowley which teaches a filtering threshold to include Ossikine which teaches assigning a weight to groups based on the frequency of concepts in the group to include Ka which teaches assigning weights to concepts based on reliability of the source to include Sigurbjornsson which teaches assigning weights to terms based on specificity of the term. DEVARAKONDA, Linthicum, Rowley, Ossikine, ka and Sigurbjornsson are in the same field of invention because all of them teach assigning weights to terms. One would have been motivated to make this modification because it .

Claims 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEVARAKONDA et al. (US 2015/0356270) and in view of Linthicum et al. (US 2010/0138231) and in view of Hafey et. al. (US 7,890,498).

With respect to claim 24, DEVARAKONDA, Linthicum the method of claim 1, but do not explicitly teach wherein the displaying includes: displaying a first layer next to a second layer; wherein the first layer and the second layer each are displayed with a common timeline.
However, Hafey teaches wherein the displaying includes: displaying a first layer next to a second layer (fig. 2-6; col. 4; lines 45-55; col. 5; lines 15-35; examiner’s note: the layers are next to each other); 
wherein the first layer and the second layer each are displayed with a common timeline (fig. 2-6; col. 4; lines 45-55; col. 5; lines 15-35; examiner’s note: the first layer and second layer are next to each other and share a common timeline 11/20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DEVARAKONDA’s invention which gives the medical staff to include Linthicum which teaches different layers of timeline to include Linthicum which teaches displaying layer next to each other.  DEVARAKONDA, Linthicum and Linthicum are in the same field of invention because all of them teach providing exam reports to a user. One would have been motivated to make this modification because it provides 

	Claim 26 is rejected on the same basis of rejection of claim 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        

/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159